Boyles, J.
This case is companion to Sunday Lake Iron Co. v. City of Wakefield, ante, 497. Both cases were heard together, appealed on the same record, and briefs, involve the same questions of law, and decision in the Sunday Lake Iron Company Case is controlling herein. The decree dismissing the bill of complaint in the instant case on the ground that plaintiff had an adequate remedy at law is affirmed,, with costs.
Sharpe, C. J., and Bushnell, Reid, North, Butzel, and Carr, JJ., concurred.
Dethmers, J., did not sit.